Title: To James Madison from William Kirkpatrick, 30 June 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


30 June 1801, Málaga. Transmits duplicates of his letters of 28 May and 9 June. Encloses a return of vessels in port from 1 Jan. to 30 June with times of arrival [not found]. Enclosed letters from Cathcart and Eaton report Tripoli has declared war on U.S. Expects frigates will soon arrive to protect extensive U.S. trade. Encloses account of his disbursements during last six months totaling $72.10 and previous one of $125.60 [not found]. Though peace between Spain and Portugal is concluded, French troops continue to enter Spain. Notes contradictory reports from Egypt.
 

   
   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp.; docketed by Wagner as received 8 Oct. Enclosures (2 pp.), copies of Cathcart’s two 11 May circular letters with an appended 26 May letter from Eaton, are endorsed by William Willis as a true copy.



   
   A full transcription of this document has been added to the digital edition.

